Case 4:18-cr-10031-JLK Document 23 Entered on FLSD Docket 01/24/2019 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-10031-CR-KING



 UNITED STATES OF AMERICA,

                Plaintiff,

 vs.

 JOSE GREGORIO SALAZAR

             Defendant.
 _____________________________/


               REPORT AND RECOMMENDATION ON CHANGE OF PLEA

                THIS CAUSE having come on to be heard upon the Order of Reference (ECF No.

 15) from United States District Judge James Lawrence King to the undersigned, to conduct a

 proceeding for acceptance of a guilty plea by Defendant, Jose Gregorio Salazar in the above

 referenced case. The undersigned, having conducted a Change of Plea hearing on January 18, 2019

 recommends to the District Court as follows:

                1. On January 18, 2019, the undersigned convened a hearing to permit Defendant,

 Jose Gregorio Salazar to enter a change of plea in the aforementioned matter. At the outset of the

 hearing, the undersigned advised the Defendant of his right to have these proceedings conducted by

 the District Judge assigned to the case. Further, the Defendant was advised that the Change of Plea

 hearing was being conducted on an Order of Reference from the District Judge, at the request of the

 Defendant, the Defendant’s attorney and the Assistant United States Attorney assigned to this case.

 The undersigned further advised the Defendant that the District Judge assigned to this case would

 be the sentencing judge and would make all findings and rulings concerning the Defendant’s

 sentence.
Case 4:18-cr-10031-JLK Document 23 Entered on FLSD Docket 01/24/2019 Page 2 of 3

                2. The Defendant was advised that he did not have to permit the undersigned United

 States Magistrate Judge to conduct this hearing and could request that the Change of Plea hearing

 be conducted only by a United States District Judge. The Defendant, the Defendant’s attorney and

 the Assistant United States Attorney assigned to the case all agreed on the record and consented to

 this Court conducting the Change of Plea hearing.

                3. The undersigned conducted a plea colloquy in accordance with the outline set forth

 in the Bench Book for District Judges.

                4. This Court also made certain that the Defendant was aware of any minimum

 mandatory sentences and the maximum sentences which could be imposed in this case pursuant to

 the applicable statutes. The Defendant acknowledged that he understood these possible maximum

 penalties which could be imposed in his case.

                5. Defendant, Jose Gregorio Salazar pled guilty to the sole count of the Indictment,

 which charges him with failure to heave to, in violation of 18 U.S.C. § 2237(a)(1).

                6. The Government stated a factual basis for the entry of the plea which included all

 of the essential elements of the crime to which the Defendant is pleading guilty and any sentencing

 enhancements and/or aggravating factors that may be applicable.

                7. Based on all of the foregoing and the plea colloquy, the undersigned recommends

 to the District Judge that Defendant, Jose Gregorio Salazar be found to have freely and voluntarily

 entered his guilty plea to the Indictment as more particularly described herein and that he be

 adjudged guilty of that offense.

                8. A Presentence Investigation Report is being prepared for the District Court by the

 United States Probation Office. Sentencing has been set for March 11, 2019 at 9:30 a.m. before the

 Honorable James Lawrence King, United States District Judge, 301 Simonton Street, 1st Floor

 Courtroom, Key West, Florida 33040.

                                                  2
Case 4:18-cr-10031-JLK Document 23 Entered on FLSD Docket 01/24/2019 Page 3 of 3

                Accordingly, the undersigned RECOMMENDS that Defendant, Jose Gregorio

 Salazar’s plea of guilty be accepted, the Defendant be adjudged guilty of the offense to which he

 has entered his plea of guilty and that a sentencing hearing be conducted for final disposition of this

 matter.

                The parties will have fourteen (14) days from the date of being served with a copy

 of this Report and Recommendation within which to file written objections, if any, with the

 Honorable James Lawrence King, United States District Judge. Failure to file objections timely shall

 bar the parties from a de novo determination by the District Judge of an issue covered in the Report

 and shall bar the parties from attacking on appeal unobjected-to factual and legal conclusions

 contained therein, except upon grounds of plain error if necessary in the interest of justice. See 28

 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794

 (1989); 11th Cir. R. 3-1 (2016).

                DONE AND SUBMITTED at Key West, Florida, this 24th day of January, 2019.




 Copies furnished:

 SAUSA Philip Jones (MIA)

 AFPD Stewart Abrams (MIA)

 U.S. Probation (KW)




                                                   3
